DETAILED ACTION
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims submitted on 06/29/2021 have been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 06/29/2021.
Claims 1, 6, 11 and 15 have been amended.
Claims 8 - 9, and 13 were previously presented.
Claims 5, 7, 12, and 14 were cancelled.
Claims 2 - 4, and 10 are original.
Claims 1 - 4, 6, 8 - 11, 13, and 15 are currently pending and have been examined.
This action is made non-final. 


Response to Arguments

The prior objection to claim 13 is withdrawn due to Applicant's arguments and/or amendments.
The prior 35 USC 112(a) and 35 USC 112(b) rejections as to the entire claim set are withdrawn due to Applicant's arguments and/or amendments.
The prior 35 USC 103 rejection of the entire claim set is withdrawn due to Applicant's arguments and/or amendments.
Examiner notes that the replacement drawings of 06/29/2021 remain somewhat fuzzy, and may not reproduce very well via the USPTO copying process. Examiner thus objects to these drawings for that reason.
With regard to the limitations of claims  1 - 4, 6, 8 - 11, 13, and 15, Applicant argues that the claims as amended are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 10 - 13. Examiner respectfully disagrees.  The subject claims noted were analyzed using the 2019 PEG guidelines and are still considered ineligible under the U.S.C. The subject claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories; Part 2A-Prong1 of the test is trying to evaluate if the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG);  Part 2A-Prong 2 is to evaluate whether the subject claims recite additional elements that integrate the exception into a practical application, and, lastly, Part 2B checks whether the amount to amended claim set will follow below.
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, nor do they provide meaningful limitations beyond generally linking the use of an abstract idea to the particular technological environment of electronic securities purchases / sales.
The claim(s) recite the abstract idea of
Analyzing supply and demand zones associated with a chart of time verses price for an instrument in order to make a buy and/or sell decision.
A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the specifics of the amended claims will follow the present analysis.
Applicant argues that the claims as amended essentially set forth a practical application by and through the use of  its several GUI's depicting price verses time graphs of securities with various buy / sell regions "superimposed" thereon.  Remarks 10. This invention however is clearly the case of applying a computer (with display/ GUI) as a tool to the above noted abstract idea without more. The Disclosure fails to emphasize what this Invention does that could not be done with an investor with or without his or her advisor buying and selling securities based on market data. There is nothing disclosed that the computer does or accomplishes which is significantly more than doing this exact process manually. The computer's simply applied as a tool to perform  / automate the abstract idea noted.
It is unclear how the invention solves any problem known to the investment world notwithstanding the several problems set forth in the Specification at pages 2 - 4, which this invention claims to address. How those several problems are specifically remedied is not spelled out with sufficient clarity to place this application outside of a formal rejection pursuant to 35 USC 101. The simple notion of superimposing a buy / sell zone over a region on a single GUI / interface screen of a computer regarding a price verses time security chart, without more, does not sufficiently improve the technology of computer security trading to satisfy the constraints of 35 USC 101. It's simply putting more, but related, data on a display. It's also not enough per 35 USC  101 to argue without more that the invention allows one computer screen to accomplish that which took more than one computer screen previously. This argument per se will not suffice per 35 USC 101, moreover there's essentially no support in the Disclosure for it.
Applicant cites Trading Technologies for the proposition that its invention meets that case's criteria. It is unclear how this invention though makes the computer essential to the above described process or how it otherwise improves the computer itself. It basically automates the security buy / sell process by applying a computer to it. 
 
Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 4, 6, 8 - 11, 13, and 15  are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 - 4, 6, and 8 - 10 are directed to a system (machine), and claims 11, 13, and 15 are directed to a method (process),  which are both statutory categories of invention pursuant to 35 USC 101.  (Step 1: YES, independent claims 1 and 11 fall within a statutory category).
Examiner has identified independent claim 1 as the claim that best represents the claimed invention for the present analysis and it is sufficiently similar to independent method claim 11.
Claim 1 as amended recites, in part, the limitations of:
...a chart presentation with time and price data associated with at least one instrument to be traded...; ...superimposing a supply zone  and demand zone  to yield a curve representing a pricing trend for said at least one instrument; ...selecting a supply / demand zone to score for a  potential trade; ...making a determination as to whether to recommend a trade...; excluding a price from the triggering decision as to whether to execute a potential trade. 
The claim as amended thus recites the abstract idea of:
Analyzing supply and demand zones associated with a chart of time verses price for an instrument in order to make a buy and/or sell decision.
The above independent claim limitation, under its broadest reasonable interpretation, covers performance of the limitation(s) as certain methods of organizing human activity, which include commercial or legal interactions (including agreements in the form of contracts). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activity, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The independent claims recite an abstract idea).
The above independent claim applies generic computer components to the recited abstract limitations, and/or the claim attempts to use a computer as a tool to perform the abstract idea above noted. The above construction system, processors, and various computer program modules are all recited at a high-level of generality (i.e., a generic processing server performing a generic computer function) such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component. The recitation of generic computer components in a claim do not necessarily preclude that claim from reciting an abstract idea. The additional elements do not integrate the abstract idea into a practical application because they do impose any meaningful limits on practicing the abstract idea, and the additional elements are otherwise stated at a high level of generality. Therefore, the independent claim are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements in the independent claims do not integrate the abstract idea into a practical application).
The independent claims also lack any additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using computer hardware amounts to no more than a mere instruction to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional independent claim elements do not change the outcome of the analysis. (Step 2B: NO. The independent claims do not provide significantly more).
Dependent  claims   2-4, 6, 8 -10, 13, and 15 all further articulate the abstract idea set forth in the independent claim(s) by further reciting the limitations of:
...identifying parameters of a trade (claim 2); ...executing a potential trade...(claim 3); ...generating an interface...(claim 4); ...determining  candle timing...(claim 6); ...scoring trades...(claim 8); ...associating a trade recommendation...(claim 9); ...wherein the system is remote...(claim 10); ...executing an action according to parameters...(claim 13); ...assigning a ... value to an action...(claim 15). 
As seen above, the dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. They further refine the abstract idea set forth in the above independent claim(s) analysis as noted. Therefore, the dependent claims are also directed to an abstract idea.
Claims 1 - 4, 6, 8 - 11, 13, and 15  are not patent-eligible.   


Conclusion


The following prior art references have been deemed as the most relevant to the amended claim(s): See attached 892, Notice of References Cited.
Dalal  (US7848995B2) - The financial decision system provides for real-time calculation of buying pressure and selling pressure for any tradable instrument market. Additionally, it provides real-time visual simultaneous plots and charts of buying pressure and selling pressure. Further, the system automatically presents buy and sell indicators and expert commentary based on automatically detected market trend changes. The system automatically analyzes market trends and changes in multiple timeframes simultaneously to identify, in real time, multiple confirmations of suggested trading actions, such as buying or selling. The system also encompasses training materials and methods necessary for teaching concepts and methods of usage to improve the likelihood of success for new users.
Seiden (US20160300303A1) - The system and methodology of the present invention operate to generate trading signals based on identifying various trading patterns referred to as setups. When these setups are detected, and depending on the specific setup detected, a supply zone or demand zone is next generated which indicates the price range for the instrument in which a sell or buy trade signal may be issued. When the underlying instrument trades within this range, and under other appropriate conditions, the potential trade is identified as a trading opportunity to be communicated to one or more users of the system. The system and methodology of the present invention further operates to permit a user and/or system administrator to apply various filters and other selections to limit the possible actionable trades presented to the user in various ways. The system is also preferably configured to notify users of potential actionable trades via any number of methodologies such as web-based presentation, emails, texts and other communications protocols.
Rarity (EP1388103A1) - Subject matter including the trading or exchange of securities or commodities within an organised system. Data processing systems or processes specially adapted for trading in the context of stock, FX exchanges, e.g. trading of stocks and currency exchange. The following subjects are therefore covered, the list being non-exhaustive: Stock exchange applications, e.g. Trading stock, options, ordering of stock, general stock trading administration Foreign exchange, e.g. currency trading and currency exchange.
Preston  (US20080109384) - An artificial expert system and method for determining whether to buy, sell, or hold a specific Individually Traded Unit (ITU) of publicly traded units residing in a securities or investment portfolio owned or controlled by a user, wherein the portfolio comprises of at least the trading statistics of each ITU. In one embodiment, the invention provides a user with a rational basis: to sell the optimum number of ITU's to unload at the optimum ITU sale price or buy the optimum number of ITU's to purchase at the optimum ITU purchase price or recommend that the user neither buy nor sell any of the selected ITU's.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Bennett Sigmond can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/MATTHEW COBB/            Examiner, Art Unit 3698

/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694